                                                                           FILED
                                                                       JISTRICT COURT OF GUAM
     SHAWN N. ANDERSON
     United States Attorney
     LAURA C. SAMBATARO
     Assistant U.S. Attorney                                            JEANNE G. QUINATA
     Sirena Plaza, Suite 500                                              CLERK OF COURT
     108 Hernan Cortez Avenue
 4   Hagatna, Guam 96910
     PHONE: (671)479-4146
 5   FAX: (671)472-7215

 6   Attorneys for the United States of America

 7                             IN THE UNITED STATES DISTRICT COURT


 8                                   FOR THE TERRITORY OF GUAM


 9    UNITED STATES OF AMERICA,                          CRIMINAL CASE NO. 1 9 "" 0 0 0 2 J>
10                            Plaintiff,                 UNITED STATES' APPLICATION TO
                                                         SEAL DOCUMENTS
11
                              vs.


12                                                       [FILED UNDER SEAL]
      JOEL PO YMBALLA,

13
                              Defendant.

14
            COMES NOW, the United States and moves this Honorable Court for an Order sealing
15
     the Information and related filings, in the above-captioned case, for the reason that the defendant
16
     intends to cooperate with federal agents, and their investigation may be hindered by making
17
     these documents available for public scrutiny.
18
            RESPECTFULLY SUBMITTED this \2$k day ofJune, 2019.
19
                                                          SHAWN N. ANDERSON
20                                                        United States Attorney
                                                          Districts of Guam and the NMI

21


22                                                 By:
                                                          LAURA C. SAMBATARO
23                                                        Assistant U.S. Attorney

24




                  Case 1:19-cr-00025 Document 2 Filed 06/12/19 Page 1 of 1
